




CONSULTING AGREEMENT


This AGREEMENT (hereinafter referred to as the “Agreement”), dated as of
September 23, 2013, between Cincinnati Bell Inc. (hereinafter referred to as the
“Company”) and Kurt A. Freyberger (referred to herein as “Freyberger”).
WHEREAS, pursuant to the terms of an Amended and Restated Employment Agreement
effective August 5, 2011 (the "Employment Agreement") Freyberger is employed as
Chief Financial Officer of the Company; and
WHEREAS, in accordance with the terms of the Employment Agreement, Freyberger
has provided notice to the Company of his resignation of employment, which
resignation shall become effective on September 30, 2013 (the "Effective Date");
and
WHEREAS, in the course of his employment Freyberger has obtained unique and
valuable knowledge and expertise with respect to the business of the Company;
and
WHEREAS, in order to minimize the disruption of the Company's business
operations as the result of Freyberger’s resignation, and to facilitate a smooth
transition to a named successor, the Company wishes to retain access to
Freyberger’s services as a consultant on the terms and subject to the conditions
set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein set forth and of
the promises contained herein, the Company and Freyberger hereby agree as
follows.
1.Termination of Employment. Effective as of the Effective Date, Freyberger’s
employment by the Company shall terminate, and Freyberger shall be entitled to
receive the payments and other benefits provided in the event of a resignation
under Section 13.F. of the Employment Agreement. It is the intent of Freyberger
and the Company that Freyberger’s "separation from service" (as such term is
defined for the purposes of Section 409A of the Internal Revenue Code of 1986)
shall be deemed to have occurred on the Effective Date.
2.    Engagement as Consultant. Effective as of the Effective Date, the Company
shall, and does hereby, engage Freyberger as a consultant to the Company, and
Freyberger hereby accepts such engagement. In the performance of his services
hereunder, Freyberger shall report and be responsible to the Chief Financial
Officer of the Company.
3.    Consulting Assignment. Freyberger shall, as requested, provide assistance
and expertise to the management of the Company on various matters relating to
the conduct of the Company's business. Such matters shall include, but shall not
be limited to, the following:
(a)    preparation of the 2014 financial plan;
(b)    preparation of materials for the 2013 Board of Directors strategy
meeting; and

1


    

--------------------------------------------------------------------------------






(c)    such other matters as may be reasonably requested by the Chief Financial
Officer of the Company.
4.    Status as Independent Contractor. Beginning on the Effective Date, and at
all times during the term of this Agreement, Freyberger shall be an independent
contractor and not an employee of the Company. Subject to the provisions of the
Employment Agreement and Paragraph 6 hereof, Freyberger shall be free to take
other employment and/or perform other consulting assignments without affecting
the Term (as defined in paragraph 5) of this Agreement or the compensation
payable hereunder. The manner in which Services are rendered by Freyberger will
be within Freyberger’s sole control and discretion. Freyberger will not have
authority to speak for, represent, or obligate Company in any way. The Company
shall not treat Freyberger as an employee for purposes of FICA, the Social
Security Act, FUTA, income tax withholding, worker's compensation, unemployment
insurance, pension, or any other expense and/or fringe benefit customarily paid
by an employer on behalf of an employee, except to the extent that such
participation may otherwise be available to Freyberger as a former employee of
the Company (for example, by an election of health care continuation coverage
under applicable law). Freyberger is solely responsible with respect to, and
will pay, all self-employment taxes and income taxes which are due on account of
his status as an independent contractor.
5.    Term. The term during which consulting services shall be provided under
this Agreement (the “Term”) shall begin on the Effective Date and end 6 months
after the Effective Date. The Term may be extended by mutual agreement of
Freyberger and the Company. Either party hereto may terminate this Agreement at
any time and for any or no reason prior to the expiration of the Term by
providing written notice from the terminating party to the other party,
delivered not less than 30 calendar days prior to the specified date of
termination. In the event of such termination by the Company for any reason
other than Freyberger’s material breach of this Agreement, the Company shall pay
to Freyberger the unpaid portion of the compensation due to Freyberger under
Paragraph 6 hereof for the remainder of the Term. In the event that this
Agreement is terminated by Freyberger, or by the Company due to Freyberger’s
material breach of this Agreement, any further obligation of the Company to pay
the compensation described in Paragraph 6 shall cease. In the event of
Freyberger’s death before the end of the Term, the unpaid portion of the total
compensation payable under Paragraph 6 shall be paid to Freyberger’s designated
beneficiary or, if no beneficiary has been designated, to Freyberger’s estate.
If Freyberger incurs any disability that would prevent him from performing the
Services, compensation shall continue to be paid to Freyberger or his
representative for the remainder of the term.
6.    Freyberger’s Compensation. As consideration for Freyberger’s agreement to
provide the services to be performed hereunder, the Company shall pay Freyberger
$155,000 per month, payable in accordance with the Company’s standard vendor
payment terms.. The Company will reimburse Freyberger for Freyberger’s
reasonable travel expenses incurred in performing services under this Agreement.
7.    Continued Applicability of Certain Employment Agreement Provisions.
Freyberger and the Company agree and acknowledge that certain provisions of the
Employment Agreement shall survive the termination of Freyberger’s employment,
and shall continue to apply to Freyberger

2


    

--------------------------------------------------------------------------------




during the term of this Agreement and thereafter. Consequently, the covenants
and restrictions contained in following provisions of the Employment Agreement
are hereby incorporated by reference into this Agreement and shall continue to
be binding on Freyberger with respect both to his services as an employee and,
except as otherwise provided herein, with respect to services as a consultant
hereunder after the Effective Date:
(a)    Section 7 (Confidentiality);
(b)    Section 8 (New Developments);
(c)    Section 9 (Surrender of Material on Termination);
(d)    Section 10 (Remedies) (but solely with respect to disputes arising under
the Employment Agreement);
(e)    Section 11 (Covenant Not to Compete, No Interference, No Solicitation);
and
(f)    Section 12 (Goodwill).
The one-year time periods specified in Sections 8 and 11 of the Employment
Agreement shall commence upon the termination of Freyberger’s services under
this Agreement. Freyberger agrees and acknowledges that he is not, as of the
Effective Date, engaged in any activity which would violate any provision of the
Employment Agreement. Notwithstanding the foregoing, and the requirements of
Section 9 of the Employment Agreement, Freyberger may, during the term of this
Agreement, retain certain materials necessary and appropriate for the
performance of his services hereunder as may be mutually agreed to by Freyberger
and the Company. Upon termination of this Agreement, the requirements of Section
9 of the Employment Agreement shall become fully effective, and Freyberger shall
fully comply with the terms thereof.
8.    Indemnification. With respect to any actions or omissions of Freyberger in
connection with his services under this Agreement or the Employment Agreement,
the Company shall indemnify Freyberger to the same extent, and subject to the
same terms and conditions, generally applicable to the Company's executive
officers. The provisions of this Paragraph 8 shall survive the termination of
this Agreement.
9.    Miscellaneous.
(a)    Severability. The failure of any provision of this Agreement or the
Employment Agreement shall in no manner affect the right to enforce the
remaining portions of this Agreement or the Employment Agreement, and the waiver
by either party of any breach of any provision of this Agreement or the
Employment Agreement shall not be construed to be a waiver by such party of any
succeeding breach of such provision or a waiver by such party of any breach of
any other provision. If any court construes any of the covenants herein, or any
part thereof, to be unenforceable because of the duration of such provisions or
the area covered thereby, such court shall have the power to reduce the duration
or area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.

3


    

--------------------------------------------------------------------------------




(b)    Entire Agreement. The foregoing, together with the provisions of the
Employment Agreement described in Paragraph 6, contain the entire agreement
between the Company and Freyberger with respect to Freyberger’s engagement as a
consultant, and. no modification shall be binding upon a party unless the same
is in writing signed by such party.
(c)    Governing Law/Arbitration. This Agreement shall be governed by the laws
of the state of Ohio. Any controversy, claim or dispute arising out of,
accruing, or relating to this Agreement shall be resolved exclusively by binding
arbitration in accordance with the then applicable rules of the American
Arbitration Association (“AAA”). The arbitration shall be heard before a single
neutral arbitrator who will have no power or authority to award treble,
punitive, exemplary, or consequential, damages. The proceeding will be held in
Cincinnati, Ohio. The decision of the arbitrator shall be final and binding, and
the parties irrevocably submit to the jurisdiction of the courts of Hamilton
County, Ohio for enforcement of the arbitral award. Each party shall pay their
own fees and expenses in connection with the arbitration, with the expenses of
the arbitrator to be shared equally, except that, in the event that Freyberger
prevails with respect to any proceeding or matter in connection with the
arbitration, then the Company shall pay all or a proportionate share, as
applicable, of Freyberger’s expenses in connection with such proceeding or
matter. No provision of this Agreement shall limit the right of a party to
obtain interim equitable relief from a court of competent jurisdiction before,
after, or during the pendency of any arbitration.
(d)     Assignment. This is an agreement for personal services involving a
relation of confidence and a trust between the Company and Freyberger. As such,
all rights and duties of Freyberger arising under this Agreement, and the
Agreement itself, are non-assignable by Freyberger.
(e)    Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and if delivered personally or by
certified mail to Freyberger at Freyberger’s place of residence as then recorded
on the books of the Company or to the Company at its principal office.
(f)    Successors and Assigns. Subject to the requirements of subsection (d)
above, this Agreement shall be binding upon Freyberger, the Company and the
Company’s successors and assigns.

4


    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date herein first set forth above.


CINCINNATI BELL INC.




By: /s/ Theodore H. Torbeck        /s/ Kurt A. Freyberger
Kurt A. Freyberger
Title: Chief Executive Officer    

5


    